By Judge Walter J. Ford
The Court has reviewed the briefs and considered the argument in this matter. The sole issue to be decided by the Court is which insurance company, Erie Insurance Group or Empire Fire and Marine Insurance Company, owes a duty to defend Gail McMillan in a case presently pending before this Court.
The Court has reviewed and considered § 38.2-2205 of the Code of Virginia, and applying the facts in this case to the language of the Code, the Court finds that in order for Empire Fire and Marine Insurance Company to be afforded the protection of § 38.2-2205, Langley Auto Rental, Inc., would have had to lease the motor vehicle to Gail McMillan as a convenience during the repairing of. her motor vehicle by Langley Auto Rental, Inc., and'such is not the case. The Court disagrees with the argument that the Code provides only that the lessee’s vehicle must be under repair by someone and the rental vehicle be provided as a convenience. The manifested legislative purpose of the statute is to broaden automobile liability insurance coverage, and the statute must be construed liberally to effectuate that end.
The Court rules that Empire Fire and Marine Insurance Company must provide a defense to Gail McMillan in the lawsuit filed against her. Since the matter involved herein is a matter of first impression in Virginia, no award of costs or attorney’s fees will be made.